Citation Nr: 0332869	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-16 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 50 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating action of the RO that 
increased the rating for the service-connected bilateral 
hearing loss to the current level of 50 percent, effective 
September 21, 2001.  A notice of disagreement was received in 
September 2002 and the RO issued a statement of the case in 
October 2002.  A substantive appeal was received from the 
veteran's representative later that month.  

In a November 2002 letter, the RO notified the veteran that 
it was certifying his appeal to the Board and he had 90 days 
within which to submit additional evidence in connection with 
his claim.  In September 2003, the veteran's representative 
submitted additional evidence directly to the Board and 
waived initial consideration of that evidence by the RO.  
While that evidence was received after the expiration of the 
90-day period noted in the November 2002 letter, the Board 
will accept it as it was not available prior to the 
expiration of the 90-day period.  See 38 C.F.R. § 20.1304 
(2003).

As a final preliminary matter, the Board notes that, in a 
November 2002 statement, the veteran's representative 
appeared to raise a claim of entitlement to an earlier 
effective date for the assignment of the 50 percent rating.  
As that claim has not been adjudicated, it is not before the 
Board at this time, and it is not inextricably intertwined 
with any issue currently on appeal (see Harris v. Derwinski, 
1 Vet. App. 180, 183 (1991)).  As such, this matter is 
referred to the RO for appropriate action.  


REMAND

The recently submitted evidence consists of the report of a 
May 2003 private audiological evaluation; however, the data 
included in this report consists of a graphical display of 
audiological test results.  While this evidence could 
possibly represent a worsening of the veteran's bilateral 
hearing loss, the Board cannot interpret graphical 
representations of audiometric data.  See Kelly v. Brown, 7 
Vet. App. 471 (1995).  As such, this evidence does not 
provide sufficient information upon which to evaluate the 
severity of the veteran's service-connected hearing loss.   

Thus, the Board finds that another VA audiological evaluation 
is needed to properly adjudicate the claim on appeal.  See 38 
C.F.R. § 4.2.  The veteran is hereby advised that a failure 
to report to any such scheduled evaluation, without good 
cause, will result in a denial of the claim for increase.  
See 38 C.F.R. § 3.655(b) (2003).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled evaluation, the RO should obtain and associate with 
the claims file copies of any notice(s) of the date and time 
of the evaluation sent to the veteran by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo further 
evaluation, the RO should give the veteran another 
opportunity to present additional information and/or evidence 
in support of his claim.  In a May 2002 letter, the RO 
notified the veteran of the duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  In that 
letter, the RO requested that the veteran provide information 
and, if necessary, authorization, to permit it to obtain 
pertinent outstanding records, or that the veteran provide 
the evidence, himself.  The RO's letter indicated a 30-day 
time period within which the veteran was allowed to submit 
additional evidence.  The veteran did submit a response 
shortly thereafter, and the RO denied the veteran's claim two 
months later, in July 2002.  

The Board notes, however, that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs (Secretary), No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) (the implementing regulation) as inconsistent 
with 38 U.S.C.A. § 5103(b)(1).  The Federal Circuit found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  

The RO letter soliciting information and/or evidence from the 
veteran referred to above included a shorter time period for 
response than that provided by statute.  Therefore, since 
this case is being remanded for the additional development 
described above, the Board finds that the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, the RO's adjudication of the claim should include 
consideration of the evidence submitted in September 2003 
(notwithstanding the veteran's waiver of his right to initial 
RO consideration of that that evidence).   

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record.  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (unless this right is 
waived, in writing).    

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or a 
reasonable time period for the veteran's 
response has expired, the RO should 
arrange for the veteran to undergo VA 
audiological evaluation to obtain 
information as to the severity of the 
service-connected bilateral hearing loss.  
All appropriate tests and studies should 
be accomplished (to specifically include 
a controlled speech discrimination test 
and a puretone audiometry test), and all 
findings should be reported in detail. 

4.  If the veteran fails to report to the 
scheduled evaluation, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the date and time of 
the evaluation sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
increased rating for bilateral hearing 
loss in light of all pertinent evidence 
(to include evidence submitted in 
November 2003) and all pertinent legal 
authority.  If the veteran does not 
report to the scheduled evaluation, the 
RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




